Citation Nr: 1201336	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for a lumbar spine disorder, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a pension, to include eligibility for a nonservice-connected pension and a special monthly pension (SMP) based on the need for aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from June 1966 to June 1969 and with the United States Marine Corps from June 1971 to February 1976.  

The Board notes that the character of discharge for the period of service from June 1971 to February 1976 was under other than honorable conditions, and was determined in an October 1976 administrative decision as being considered dishonorable service due to willful misconduct.  Such period of service is therefore barred as being a basis for a claim to VA benefits.  The October 1976 administrative decision was not appealed and is considered final; the Veteran has not asserted any clear and unmistakable error in that administrative decision on appeal.  Accordingly, the Board will proceed in accordance with that administrative decision during this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a lumbar spine disorder and entitlement to a special monthly pension, and service connection for PTSD and entitlement to TDIU, respectively.  The Veteran timely appealed those issues.

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

The Board notes that entitlement to SMP requires initial eligibility to a pension as a requirement for entitlement to that benefit under 38 C.F.R. § 3.351(a).  An August 2004 RO rating decision awarded the Veteran permanent and total nonservice-connected pension benefits effective February 1, 2003.  However, this award was terminated effective January 1, 2004 due to excessive income.  The Veteran has subsequently alleged income eligibility for this benefit.  Accordingly, the Board has recharacterized the issue on appeal to include both eligibility for nonservice-connected pension and entitlement to SMP.

The issue of service connection for a lumbar spine is considered reopened.  That issue, as well as the issues of entitlement to TDIU and entitlement to pension benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for a shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On June 13, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal on his claims of entitlement to service connection for PTSD during his hearing before the undersigned Acting Veterans Law Judge.  

2.  The January 2001 RO rating decision, which denied reopening service connection for a lumbar spine disorder, is final.

3.  The evidence received since the last final January 2001 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease of the lumbar spine, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claim for Service Connection for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, service connection for a major depressive disorder was granted in a September 2010 rating decision.  The Veteran was assigned a 50 percent evaluation for that disability, effective September 6, 2010.  During his hearing before the undersigned in June 2011, the Veteran expressed his wish to withdraw the issue of service connection for PTSD; he and his representative stated during the hearing that they considered the grant of benefits in regards to a major depressive disorder to satisfy the benefits sought in relation to the PTSD issue.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

Hence, there remain no allegations of errors of law or fact for appellate consideration in this case regarding the issue of service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.

Claim to Reopen Service Connection for a Lumbar Spine Disorder

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for a lumbar spine disorder, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, a January 2001 rating decision denied reopening service connection for a lumbar spine disorder, which was initially denied in an October 1988 rating decision, appealed to the Board in January 1989, and denied by the Board in a July 1990 Board decision.  The Veteran was appropriately notified of that January 2001 denial in a February 2001 letter, and no notice of disagreement or new and material evidence was received within one year of such notification.  Accordingly, the January 2001 rating decision is considered final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The July 1990 Board decision denied service connection for a lumbar spine disorder because the evidence at that time demonstrated that the Veteran did not suffer from a chronic back disorder, but rather that his noted 1967 injury was acute and transitory; that denial additionally noted that the Veteran's 1984 lumbar spine surgery was precipitated by lifting a piano.  Rating decisions in May 1996, November 2000, and January 2001 denied reopening service connection because the new and material evidence had not been received, and that such evidence generally was redundant of the evidence already of record at the time of the July 1990 Board denial.  Thus, in order to reopen service connection for a lumbar spine disorder in this case, the evidence received since January 2001 must relate to the fact that the Veteran's lumbar spine disorder is related to his June 1966 to June 1969 period of service.

The Veteran has submitted an October 2004 letter from his private physician, Dr. A.C., M.D., which noted that the Veteran has had chronic low back pain since 1966 while in the United States Army after an injury were he fell from a telephone pole; it was noted that he was hospitalized for approximately one week at that time.  

Additionally, the Veteran testified in his June 2011 hearing before the undersigned, that in 1966 he fell from a telephone pole while serving in the Republic of Korea; he stated that he fell approximately 10 feet and landed on his feet but subsequently fell onto his buttocks.  He stated that he got up from the fall and felt fine, but that immediately after falling, he attempted to lift a bucket that was approximately 30 to 40 pounds in weight and felt a sharp pain in his lower back.  He stated that he was then hospitalized and put on light duty for about one week.  Following release from the hospital, the Veteran indicated that he continued to suffer from lower back pain throughout his life until he reinjured himself in 1984 lifting a piano.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran's lumbar spine disorder began in or is related to military service.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's lumbar spine disorder claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim of service connection for PTSD is dismissed.

New and material evidence having been received, the claim of service connection for a lumbar spine disorder, to include degenerative disc disease of the lumbar spine, is reopened, and to that extent only is the appeal granted.


REMAND

Service connection claim

The Veteran's lumbar spine disorder claim has been reopened.  The October 2004 letter notes that the Veteran had a history of chronic low back pain since injury in 1966, when he fell off of a telephone pole during service, though pain by itself is not a service-connectable disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001); see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  Therefore, in light of the competent lay evidence and the October 2004 letter, the Board finds that a reasonable possibility of a link to service has been raised in order to trigger the necessity of provision of a VA examination in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board notes that adjudication of the lumbar spine disorder claim could potentially impact adjudication of the Veteran's pension and TDIU claims in this case.  Accordingly, adjudication of those claims would be premature at this time and they are remanded at this time because they are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Pension claim

The Veteran seeks to establish entitlement to SMP based on the need for aid and attendance or based on housebound status.  As noted in the Introduction, the Veteran has been awarded entitlement to nonservice-connected pension benefits effective February 1, 2003.  However, this award was terminated effective January 1, 2004 due to excessive income.  

The Veteran subsequently submitted a VA Form 21-4138(JF) in February 2004 reporting an expected decrease in household income in March 2004, due to termination of a dependent's Social Security benefits.  In a May 2006 VA Form 21-4138, the Veteran reported a withholding of a portion of his monthly Social Security benefits due to an overpayment.  In August 2009, the Veteran submitted a VA Form 21-8416 (Medical Expense Report) for the time period from February 2008 to February 2009.

Additionally, the Veteran submitted a medical opinion in January 2004 asserting that the Veteran required the aid and attendance of another person due to low back disability.

On this record, the Board finds that additional development is required.  In particular, the RO must develop and adjudicate the Veteran's financial eligibility for nonservice-connected pension benefits since February 2004.  Absent financial eligibility, the issue of entitlement to SMP benefits is only theoretical in nature.

If and only if it is determined that the Veteran is financially entitled to nonservice-connected benefits for any time during the appeal period, the Board finds that medical opinion is necessary to determine whether the Veteran has the need for the regular aid and attendance of another.

The Board observes that, for pension purposes, a person shall be considered to be in need of regular aid and assistance if such person (1) is a patient in a nursing home on account of mental or physical incapacity; (2) is helpless or blind, or so nearly helpless or blind as to need the regular aid and attendance of another person; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  Id.



TDIU

Moreover, the Board notes that currently the Veteran is service-connected for a major depressive disorder, though no opinion as to whether such rendered him unemployable has been obtained.  Such should also be accomplished on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in providing the necessary information to determine his financial eligibility for nonservice-connected pension benefits from February 2004 to the present.

2.  Obtain any relevant VA treatment records from the Tuscaloosa VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2009 and associate those documents with the claims file.

3.  Assist the Veteran in obtaining clinical records from the following doctors:

(a) Dr. Mann
(b) Dr. Mobine
(c) Dr. Ketchum
(d) Dr. Faulkner

After securing any necessary release forms, attempt to obtain and associate those identified documents with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Thereafter, adjudicate the issue of whether the Veteran has been financially eligible for nonservice-connected pension benefits for the time period from February 2004 to the present.  

5.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed lumbar spine disorder is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran incurred a chronic low back disability during his period of active service from June 1966 to June 1969 only?

The examiner is hereby notified that service-connection cannot be awarded for disability incurred during the period of active service from June 1971 to February 1976, but that such records can be used in determining whether a chronic low back disability was incurred during the period of active service from June 1966 to June 1969.

For purpose of examination and opinion, the examiner is specifically requested to consider and address the following:

* the Veteran's accepted but undocumented history of back pain due to a fall from a telephone pole in 1966;
* the documented back injury on August 26, 1967  with a subsequent period of hospitalization;
* the subsequent treatments for low back pain in September 1967, January 1968, April 1968, May 1968 and September 1968;
* reports of continuing back pain from October to December 1972; and
* the normal examinations of the Veteran's lumbar spine at separation in 1969, and at enlistment in 1971 and 1983;
* the July 1983 post-service work-related injury while lifting a piano;
* the October 2004 letter from Dr. A.C. noting a connection between the 1966 telephone pole fall and the Veteran's current back pain; and
* discuss what, if any, chronic low back disorder the Veteran has had since military service from June 1966 to June 1969 only.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Also, forward the Veteran's claims file to the September 2010 VA examiner in order to provide an addendum to the September 2010 VA examination report.  

After examination of the claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depressive disorder is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the September 2010 examiner is unavailable, then another examiner of similar qualifications should render an opinion as to the above.  If the September 2010 or any subsequent examiner cannot opine as to the above without examination of the Veteran, such should be afforded to him.

7.  If and only if the Veteran is determined to be financially eligible for nonservice-connected pension benefits for any time since February 2004, the Veteran should be afforded appropriate examinations to determine whether his chronic disabilities, either singly or in combination, render him so helpless as to be in need of regular aid and attendance.

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder, entitlement to TDIU, and entitlement to a pension, to include eligibility for a nonservice-connected pension and a special monthly pension for aid and attendance or housebound benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


